Citation Nr: 1235398	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for dental disability for compensation purposes.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1988 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
The Veteran requested a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for March 2012, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested the hearing be rescheduled.  Therefore, the request is considered withdrawn.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the documents in the paper claims files or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Service connection for a dental disability was denied in a January 2000 rating decision that was not appealed.

2.  The evidence received since the January 2000 rating decision is either cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim; the evidence added to the record is not sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a dental disability are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a previously-denied claim for service connection for dental disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

In this case, the Veteran was provided all required VCAA notice in November 2008, prior to the initial adjudication of the claim to reopen.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of this claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are associated with the file, pertinent post-service medical records have been obtained, and the Veteran has also been afforded a VA compensation and pension (C&P) examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

In sum, the Board finds that the VCAA duties to notify and assist have been met.  Accordingly, the Board will address the claim to reopen.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

Although the record reflects that the RO determined that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Review of the file shows the RO denied service connection for severe gum problems, gum loss, and surgical jaw bone replacement in January 2000 based on its determination that these disabilities were disabilities for VA compensation purposes.  In this regard, the Board notes that periodontal disease is not subject to service connection for compensation purposes.  38 C.F.R. § 3.381.  The January 2000 decision was not appealed.

The evidence of record at the time of the January 2000 decision included the Veteran's service treatment records, showing a reported history of periodontal disease in June 1999, that he was treated for gingivitis in 1997, and underwent a gingivectomy and osseous graft in the area of tooth 19; and the report of a VA-contracted examination in June 1999 in which the examiner diagnosed mild gingival recession and mild adult periodonititis with generalized horizontal bone loss.

The evidence received since the January 2000 decision includes, in pertinent part, the report of a VA examination in December 2008 in which the examiner noted normal bone loss of mandible, maxilla, or hard palate; essentially negative panoramic X-ray findings with moderate periodontal problem with some generalized bone lost; and generally opined that the symptoms and evidence of swelling and pain on the Veteran's left side of face did not correlate with the previous bone graft surgery that he had in 1997.  The evidence received since the January 2000 decision also contains VA treatment records showing diagnosis of dental disease.

The Board finds the evidence added to the record since the January 2000 decision is cumulative or redundant of the evidence previously of record as service treatment records noted periodontal disease/gingivitis and the VA-contracted examination in June 1999 and the VA examination in December 2008 both found bone loss.  Moreover, the December 2008 examiner found that the swelling and pain in the Veteran's left side of his face did not correlate with the previous bone graft surgery that he had in 1997.  Although the findings of swelling and pain are "new" in that they were not previously before the adjudicators, the findings are not "material" in that they do not relate to unestablished facts necessary to support the claim, namely, in-service injury or disease, a current disability subject to service connection, and a nexus to service.  For this reason, the Board finds that the evidence that is new is not material.  

Accordingly, reopening of the claim is not in order.


ORDER

New and material evidence not having been received, reopening of the claim for service connection for dental disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


